DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4, 9-11 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal, US PGPub 2008/0093176 in view of Beech, US PGPub 2002/0098077 and further in view of Katz et al., US PGPub 2007/0161460.

    PNG
    media_image1.png
    579
    580
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    523
    743
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    469
    859
    media_image3.png
    Greyscale

Katz et al. teaches a similar stair support (see fig 1 and 3) wherein a lower side (bottom in fig 3) of the device (3) in contact with the stairs (2) comprises a zig-zag like contour fitting (24a-c) closely the step shape of the stairs (2) to permit contact between the device (2) and the stairs (2)( at least along most of the contour (see fig 1 and 3).  It would have been obvious to provide the zig zag contour described by Katz et al. to the system disclosed by Rosenthal in view of Beech in order to improve the device stability along the stairs while allowing for ease of assembly and removal of the device from the stairway.
Regarding claim 2, Rosenthal in view of Beech and further in view of Katz et al. discloses the stair lift device of claim 1, wherein a lower side (see fig 27) of the device (5) in contact with the stairs (16) comprises a material (194) for increasing friction with the stairs (16), preferably an elastic material (rubber) – (see [0066]).
Regarding claim 4, Rosenthal in view of Beech and further in view of Katz et al. discloses the stair lift device of claim 2 and comprising connectors (20) for connecting the side supports (4, 14) one to the other – see fig 7.
Regarding claim 9, Rosenthal in view of Beech and further in view of Katz et al. discloses the stair lift device of claim 1, wherein a base (26) of the platform (84) configured for supporting at least one user up or down the stairs is generally parallel (see fig 7) to treads (horizontal upper surfaces of 16) of the stairs in the staircase (16).
Regarding claim 10, Rosenthal in view of Beech and further in view of Katz et al. discloses the stair lift device of claim 9, wherein the base (10) in an uppermost position (see fig 6a) of the platform (84) along the stairs (16) is configured to comprise a portion that is co-planar (see fig 71) with the tread (as described above) of the uppermost stair (see fig 6a) in the staircase (16).
Regarding claim 11, Rosenthal in view of Beech and further in view of Katz et al. discloses the stair lift device of claim 1, wherein the side supports (4,14) are divided into separate segments (on left and right of stairs – see fig 6a).
Regarding Claim 20, Rosenthal in view of Beech and further in view of Katz et al. discloses a stair lift device for being laid upon a staircase to support upward and downward movement of a platform of the device in an axial direction along stairs of the staircase (lifting apparatus 5 which has a travel platform 84 that goes up and down, the lifting apparatus 5 can be placed over a standard staircase 16, and can transport people and/or objects upward over the staircase 16, and can transport people and/or objects downward over the staircase, Para. [0056J & Fig. 1 and 6A), wherein the device comprising portions in at least partial contact with the stairs of the staircase for supporting movement of the platform (lifting apparatus 5 includes lower support rails 4 and 14 in partial contact with staircase 16 that support movement of platform 84, Fig. 1, 2, 3 and 6A), and wherein the device comprising a center of mass that is located between lateral sides of the device so as to not extend axially and/or laterally beyond a foot print and/or a boundary of 
Regarding Claim 21, Rosenthal in view of Beech and further in view of Katz et al. discloses the stair lift device of claim 20 wherein a center of mass of the device also including a person mounted thereupon similarly does not extend beyond a foot print of the device when viewed from above (lifting apparatus 5 includes a seat mounted to platform 84 for an occupant to use during travel, Para. [0147] & Fig. 1 and 31, and, mass of seat and occupant located between rail supports 4 and 14 and within floor portion 26 of platform 84, Fig. 1 and 31).
Regarding Claim 22, Rosenthal in view of Beech and further in view of Katz et al. discloses the stair lift device of claim 20 and not being fixedly attached to the stairs, so that preferably the device can be easily lifted up and away and/or removed from the stairs, further preferably without leaving any marks on the staircase (to remove the lifting apparatus 5 from the staircase 16, or to uninstall the lifting apparatus 16, the lifting apparatus 5 is merely lifted up and taken away from the staircase 16, no special hardware or tools would be needed for the removal or uninstallation, Para. [0057] & Fig. 1).


Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal in view of Beech in view of Katz et al. and further in view of Friedrich, US PGPub 2013/0299280.
Regarding claims 6-7, Rosenthal in view of Beech in view of Katz et al. discloses the stair lift device of claim 1 but does not specify the foldable section.  

    PNG
    media_image4.png
    337
    554
    media_image4.png
    Greyscale

Friedrich teaches a similar stair lift structure (see fig 1) including at least two portions (see sections of 14 and 17 in fig 5) that are foldable one in relation to the other. (claim 6)
wherein each one of the portions comprises a rail (14 and 17) of the device. (claim 7).
It would have been obvious to provide the foldable rail structure described by Friedrich to the system disclosed by Rosenthal in view of Beech in view of Katz et al. in order to improve the portability of the rail structure for quick assembly and placement of a variety of stairs systems. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the newly added limitation to claims 1 and 20 are disclosed by Katz et al. and the rejection was modified accordingly.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654